Thomas Dickens, J.
The District Attorney applies by means of this formal application for a special jury to be drawn and selected pursuant to the provisions of section 749-aa of article 18-B of the Judiciary Law.
The reasons set forth bring the application Avithin the purview of subdivision 4.
The nature of the charge is murder in the first degree. Defendant’s plea is not guilty and he urges the defense of insanity.
*774Defendant opposes the application for various reasons unnecessary to detail and discuss in view of pointed precedent in the law.
In reviewing this kind of application involving a murder charge, the court in People v. Hall (169 N. Y. 184) had this to say (p. 196): “ The affidavit upon which the Appellate Division acted in ordering a special jury in this case stated, among other things, that the indictment was for murder in the first degree. This was enough to give the Appellate Division jurisdiction, in its sound discretion, to make the order, for a trial involving the life of a human being is of such importance, both to him and to the public, as to bring the case within the meaning of that word as used in the statute.”
At page 197 of People v. Hall (supra) appears this further observation: “ The necessity of alleging facts to show how the case was brought within the statute was met in this instance by the simple allegation that the indictment was for the crime of murder in the first degree.” (Emphasis supplied.)
The foregoing language needs no commentary. (See, also, People v. Raizen, 120 Misc. 182.)
Motion granted. Submit order.